t c memo united_states tax_court amc trust j o haney jr j o haney iii and patricia a haney trustees et al petitioners v commissioner of internal revenue respondent docket nos filed date curtis w cannon and paul russo stone for petitioners catherine s tyson and sheila r pattison for respondent 1cases of the following petitioners are consolidated herewith jopah trust j o haney jr j o haney iii cynthia l haney and patricia a haney trustees docket no oliver and company john oliver haney jr and patricia ann haney trustees docket no j o haney jr and patricia a haney docket no and blanco springs trust patricia a haney and patricia j haney trustees docket no memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and additions to tax as follows amc trust j o haney jr j o haney iii and patricia a haney trustees docket no additions to tax penalties i r c year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure jopah trust j o haney jr j o haney iii cynthia l haney and patricia a haney trustees docket no additions to tax penalties i r c year deficiency sec_6651 sec_6662 dollar_figure -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number dollar_figure dollar_figure oliver and company john oliver haney jr and patricia ann haney trustees docket no additions to tax penalties i r c year deficiency sec_6651 sec_6662 dollar_figure -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number dollar_figure -- big_number dollar_figure -- j o haney jr and patricia a haney docket no additions to tax penalties i r c year deficiency sec_6651 sec_6662 dollar_figure -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure blanco springs trust patricia a haney and patricia j haney trustees docket no additions to tax penalties i r c year deficiency sec_6651 sec_6662 dollar_figure -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number dollar_figure dollar_figure the issue for decision is whether certain trust arrangements will be respected for tax purposes unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in or had their principal_place_of_business in texas at the time that their respective petitions were filed petitioners j o haney jr j o and patricia a haney patricia collectively referred to as the haneys were the parents of j o haney iii joey patricia j haney and jenna l burns don hal haney is j o ’s brother cynthia l haney cynthia is the haneys’ daughter-in-law before the haneys operated an asphalt repair and maintenance company the asphalt business as a sole_proprietorship under the name asphalt maintenance co of texas amc in date the haneys incorporated their asphalt business under the name j j commercial services inc j j the business was incorporated on the advice of earl post an attorney for the purpose of limiting liability neither post nor any other attorney or competent professional participated in the formation of the trusts involved in these cases in corporate form j j continued to do business as asphalt maintenance co of texas j j was owned by the haneys with j o holding a 49-percent interest and patricia owning a 51-percent interest patricia served as the president of j j and j o served as the vice president the trusts in the haneys paid royce mccarley mccarley the sum of dollar_figure to prepare a_trust instrument for amc trust the haneys however became disenchanted with mccarley and did not implement the trust document the trust document prepared by mccarley was destroyed in the haneys met with karl dahlstrom dahlstrom dahlstrom prepared for the haneys a contract and declaration of trust for amc a common_law pure trust organization amc trust dated date at all material times the haneys and joey acted as trustees of the amc trust as of date cynthia acted as a fourth trustee relevant provisions of the amc trust instrument conveyed the accounts_receivable of j j to the amc trust in exchange for dollar_figure and trust certificates the trustees were said to act as absolute owners and hold title to the trust property in fee simple and control as joint_tenants the declaration provided the named trustees for themselves and their successors in trust irrevocable do hereby accept the conveyance and acknowledge delivery of all the property specified together with all the terms of the trust organization herein set forth agreeing to conserve and improve the trust organization to invest and reinvest the funds of said trust organization in such manner as will increase the financial rating of the trust organization exercising their best judgment and discretion in accordance with the trust organization minutes making distribution of portions of the proceeds and income as in their discretion and according to the minutes and upon final liquidation distributing the assets to the existing certificate holders as their contingent right may appear and in all other respects administering said trust organization in good_faith strictly in conformity hereto the trustees shall regard this instrument as their sufficient guide supplemented from time to time by resolutions of their board covering contingencies as they arise and recorded in the minutes of their meetings or by rules or regulation as deemed expedient and consistent with the orderly conduct of business the trustee s shall have the exclusive power to construe the meaning and intent of this trust organization indenture or instrument and the trustee’s s’ construction shall be conclusive legally binding and will govern the trustee’s s’ construction will be the same as the intention of all parties as expressed throughout the entire indenture or instrument this trust organization shall continue for a period of seventy-five years from date unless the trustees shall unanimously determine an earlier date the trustees may at their discretion because of threatened depreciation in values or other good and sufficient reason liquidate the assets distribute and close the trust organization at an earlier date determined by them trustees may from time to time declare and pay out of net_income received by them such distributions as they in their sole discretion deem proper and advisable said distributions may be by actual payment or by credit distribution by credit means a declaration of income will be transferred to the certificate holders via appropriate forms pursuant to the internal_revenue_code while the actual income will be retained by the trust for reserves or reinvestment the trustees shall have the right at their discretion to revoke the certificates of any holder thereof who refuses to accept distribution by credit and pay any_tax due thereon the haneys and dahlstrom also formed a_trust to be known as oliver co the declaration of charitable_remainder_trust of oliver co designated j j as the grantor the haneys as the trustees and praisesong inc as the beneficiary the grantors purported to transfer to the trust property described in schedule a itemized_deductions but no schedule a was attached the trust provided in each taxable_year of the trust the trustee s shall pay to j o haney jr patricia a haney hereinafter referred to as the recipient s an amount equal to five percent per annum of the net fair_market_value of the assets of the trust valued as of the day of the initial transfer the annuity_trust amount will be paid on an annual basis to the extent income is not sufficient payments may be made from principal any income of the trust for a taxable_year in excess of the annuity_trust amount shall be added to principal upon the death of the recipient s the trustee s shall distribute any amount due either of the recipient s or the recipient s ’ estate under the provisions above to the estate of the recipient s the balance of the assets of this annuity_trust shall be liquidated and after all termination fees taxes and expenses are paid the remaining assets shall be distributed free and clear of all trusts to the beneficiary praisesong inc green hill dr plano texas tid hereinafter referred to as the charitable_organization if the charitable_organization is not an organization described in sec_170 sec_2055 and sec_2522 of the code at the time when any principal or income of the trust is to be distributed to it then the trustee s shall distribute such principal or income to such one or more organizations described in sec_170 sec_2055 and sec_2522 as the trustee s shall select in their sole discretion no minutes were maintained for oliver co after formation of the amc trust the haneys continued to operate their asphalt business in the same manner as they did when it was reported by j j the haneys retained substantial control of all business activity the business bank accounts and the business_assets the equipment used in the asphalt business was listed as an asset on the books of amc trust joey worked in the asphalt business prior to and during the years in issue commencing in about date joey operated the asphalt business joey continued to consult his parents about various business decisions and operations and patricia continued to perform services in the office j o retained custody and control of the business records oliver co never made a distribution to any charitable_beneficiary after oliver co was formed the haneys each received annual distributions of dollar_figure from oliver co in this connection each year dollar_figure was transferred from amc trust’s bank account to oliver co ’s bank account and the haneys as trustees of oliver co issued checks to themselves otherwise oliver co has never been funded with cash or other assets in addition to amc and oliver co the haneys also formed jopah trust jopah tuswanz trust tuswanz blanco springs trust blanco springs adobe springs trust adobe jodon ii trust and h-five productions trust h-five jopah leased equipment and real_property to amc however rental proceeds from amc were reported on a schedule c profit or loss from business attached to the haneys’ returns for through for and payments by amc to jopah were reported on jopah’s form sec_1041 u s income_tax return for estates and trusts and deductions were claimed in the same amount resulting in no taxable_income blanco springs allegedly owned rental property although the income and expenses of the real_property rentals were reported on schedules e supplemental income and loss attached to the haneys’ returns for through tuswanz held the real_property that was occupied by the haneys as a residence there was no rental agreement and the haneys did not pay tuswanz rent for the residence the haneys and not tuswanz were compensated by insurance for damage to real and personal_property resulting from a flood in date the haneys claimed a casualty_loss on their federal_income_tax return for damage from the flood as of tuswanz and j o ’s brother don hal haney each held a 50-percent beneficial_interest in adobe h-five maintained bank accounts that were used to pay the haneys’ personal living_expenses checks written on adobe and payable to patricia were deposited into the h-five bank account tuswanz and adobe received royalty payments from various entities and received payments from the u s department of agriculture tax reporting and examination after an election of s_corporation status for j j was made in the income of the asphalt business was reported on forms 1120s u s income_tax return for an s_corporation after the formation of amc trust the income of the asphalt business was reported on amc trust’s form_1041 amc trust claimed income distribution deductions flowing the profits of the asphalt business to oliver co neither amc trust nor oliver co reported any taxable_income or any_tax liability for the years in issue on its forms 1120s j j reported total income of dollar_figure for dollar_figure for dollar_figure for a loss of dollar_figure for and zero income for through on schedules k-1 shareholder’s share of income credits deductions etc attached to the returns for through j j’s income was shown as distributed percent to j o and percent to patricia on schedules c to its form sec_1041 amc trust reported profit or loss from the asphalt business as follows year profit or loss dollar_figure big_number big_number big_number big_number big_number on each of its form sec_1041 amc trust reported taxable_income of minus dollar_figure after deducting the total reported profit as an income distribution_deduction the profits from the asphalt business in fact exceeded the amounts set forth above because of deductions disallowed by respondent and not contested by petitioners on their form_1040 u s individual_income_tax_return for filed on or about date the haneys reported total_tax of dollar_figure on their form_1040 for filed on or about date the haneys reported total_tax of dollar_figure on their form_1040 for the haneys reported total_tax of dollar_figure on the signature page of the form_1040 patricia twice wrote the words see attached disclaimer statement attached to the form_1040 was a disclaimer statement and various tax protest materials claiming that the assessment and payment of income_tax is voluntary and other legalistic arguments taken out of their original context on their form_1040 for the haneys reported total_tax due of dollar_figure the return was signed by each of the haneys with the word trustee following his or her signature on schedule c a loss of dollar_figure was claimed from equipment_leasing the return reported wages from amc trust in the amount of dollar_figure for j o and dollar_figure for patricia on their form sec_1040 for and the haneys reported zero tax_liability on their form_1040 for filed in date the haneys reported zero income_tax and self- employment_tax of dollar_figure on their form_1040 for filed in date the haneys reported total_tax of dollar_figure oliver co did not report the asphalt business net_income on any return for through on its form 1041-a u s information_return trust accumulation of charitable amounts for dated date oliver co reported income from amc trust in the amount of dollar_figure charitable deductions of dollar_figure and fiduciary fees of dollar_figure leaving zero net_income oliver co made no distribution to any charitable_beneficiary during the years in issue the oliver co form 1041-a was filed after examination of petitioners’ returns commenced when joey was contacted about the examination of amc trust he referred the revenue_agent conducting the examination to j o the haneys sent to the revenue_agent a document entitled notice of expatriation and repatriation dated date in which they purported to disavow their citizenship in the united_states and repatriate back into the texas republic the internal_revenue_service commenced a proceeding to enforce a summons and by order filed date j o and joey were ordered to produce the records and materials requested in the summons on date the u s district_court for the western district of texas san antonio division filed an order finding among other things that j o and joey had submitted a series of ‘tax protestor’ type responses to the summons and had not complied with the date order the court order further recited that it had admonished j o and joey to comply with the applicable law and court orders and recommended that they consult with qualified legal counsel that j o and joey requested additional time to assemble records and have the opportunity to consult with legal counsel that instead j o and joey had filed documents that are the type that have been previously rejected by the courts as groundless not requiring response and sanctionable see 919_f2d_1440 10th cir united_states v montgomery 778_f2d_22 5th cir 737_f2d_1417 5th cir j o and joey are again admonished that they will be held to comply with applicable laws and questions concerning their rights and obligations should be directed to qualified legal counsel the court will not permit valuable judicial resources to be wasted and government process delayed dealing with frivolous filings on date j o and joey appeared before the revenue_agent they made frivolous arguments and asserted that they would not answer questions because of their fifth_amendment privilege at a hearing on date j o testified the activity of the trust the documents that the internal revenue service--various things of that sort have been my creations my son has followed his father’s advice apparently to his great sorrow i take full responsibility for any of the documents the trusts he has a limited knowledge of--he’s read it all but he’s a very good worker he manages and runs the business on date the district_court held j o and joey in contempt of court the district_court ordered that joey be taken into custody and held pending compliance with the district court’s order but the district_court stayed incarceration pending compliance with its orders thereafter records were finally produced and the revenue agent’s questions were answered by then recently retained counsel opinion the issue in these cases is whether certain trusts established by the haneys will be respected for tax purposes all other issues have been abandoned by petitioners’ failure to address them in their briefs rule e 105_tc_324 n 92_tc_661 89_tc_46 see vetrano v commissioner tcmemo_2000_ levert v commissioner tcmemo_1989_333 affd without published opinion 956_f2d_264 5th cir questions concerning the viability of the various trusts for tax purposes are substantially resolved based on concessions expressly made in petitioners’ filings as quoted below petitioners’ concessions have simplified this opinion because making sense of the extensive and internally contradictory record without the assistance of well-organized proposed findings_of_fact from either party would be an undue burden on the court see 84_tc_693 affd without published opinion 789_f2d_917 4th cir petitioners bear the burden_of_proof in these cases and it has not shifted under sec_7491 petitioners did not present credible_evidence that the trusts had economic_substance and the credibility of the evidence that they did produce was undermined by their implausible claims petitioners did not cooperate with respondent’s examination in fact they obstructed the examination by refusing to produce documents or answer questions until j o and joey were found in contempt by the district_court sec_7491 the most implausible of petitioners’ claims is the haneys’ assertion that the multiple_trusts that they established with the effect of their reporting minimal tax_liability on substantial profits of the asphalt business were not tax- motivated petitioners contend that the trusts were established for asset protection purposes they have never explained however how the multiple_trusts gave them more protection against potential but unnamed creditors than that provided by the corporate form in which the asphalt business was operating from through we are not persuaded that the vague term asset protection contemplates any creditors other than the u s treasury the haneys reported significant income_tax_liability on their return filed in date the next year they met with dahlstrom attached to their return was a frivolous disclaimer as to which j o testified i would assume it came from karl dahlstrom the haneys denied that they discussed tax_avoidance with dahlstrom dahlstrom however had been in the abusive trust business for many years see eg 767_f2d_618 9th cir affg tcmemo_1983_249 713_f2d_1423 9th cir dahlstrom v commissioner tcmemo_1991_264 and affd without published opinion 999_f2d_1579 5th cir the haneys claim that they did not know of dahlstrom’s history whether they did or did not know of the reported cases we do not believe that dahlstrom did not use_tax avoidance as an objective in promoting his trust schemes in addition the lack of credibility in j o ’s testimony is demonstrated by the following colloquy q respondent’s counsel mr haney so mr dahlstrom did not mention anything about using the trusts would--about the trusts providing tax savings a j o not to my knowledge define tax savings q sir are you saying that he did not say it or do you not remember him saying it a i don’t remember him saying it but what--what do you mean talk about what-- q did he mention taxes federal income taxes at all in his presentations a he mentioned that each trust should have an ein number so they could do their tax returns q anything else a not to my recollection patricia claimed that she did not recall the disclaimer attached to the return patricia also denied any recollection of the documents that the haneys signed in j o attributed to other sources including the internet the frivolous documents they submitted in and their frivolous responses in the summons enforcement proceedings we do not accept petitioners’ claims that the trusts were not tax-motivated tax motivation alone however is not a ground for disregarding the trusts the parties have addressed in their briefs the relevant factors based on 73_tc_1235 which are whether the haneys’ relationship to the asphalt business and other assets changed when the trusts were created whether the trusts had an independent_trustee whether an economic_interest passed to other trust beneficiaries and whether the haneys were bound by any meaningful restrictions on the trusts’ operation see eg sparkman v commissioner tcmemo_2005_ edwards v commissioner tcmemo_2005_52 gouveia v commissioner tcmemo_2004_256 petitioners have conceded that none of the trusts had an independent_trustee the haneys’ relationship to the property of the trust petitioners argue in their opening brief it is only the economic_substance of amc trust and oliver company charitable_remainder_trust that need be evaluated prior to the creation of amc trust mr and mrs haney as shareholders of the subchapter_s_corporation j j commercial services inc enjoyed full and unrestricted use of all the business_assets and income produced by the operation of asphalt maintenance company after the creation of amc trust mr and mrs haney continued to have full and unrestricted use only of the assets simultaneously placed in the grantor trusts their personal_residence was placed in one grantor_trust and its upkeep was paid for by mr and mrs haney’s personal assets and income not by property of amc trust their personal vehicles were placed in another grantor_trust and again upkeep was paid for from personal sources not amc trust business machinery and equipment was placed in a grantor_trust and was leased to amc trust for payment maintenance of the equipment was per the terms of the lease the responsibility of the lessee land acquired by mrs haney was placed in jopah trust and leased to amc trust for payment in both cases these leases were reasonable and rational uses for property controlled by mr and mrs haney but beyond the right to receive rent their ownership_interest in the subject property through the grantor trusts does not imply or convey any greater control_over other revenues of asphalt maintenance company or amc trust exhibit refs omitted on the other hand respondent argues the haneys simply operated amc in the exact same manner as they conducted operations as j j they retained substantial control of the business activity and the bank accounts prior to the creation of the trust arrangements the haneys were grooming their son joey haney to assume control of the family-run asphalt business after the creation of amc the haneys were still active in the asphalt business eventually petitioner- husband j o retired but petitioner-wife patricia remained active the asphalt business retained the same employees and operated in the same manner as prior to the creation of the trusts amc used trust units instead of j j corporate shares they continued to use the same name asphalt maintenance company of texas to do business using the same assets they reported the equipment and business real_property assets supposedly transferred to the trusts on amc’s financial statements j j and amc used the same equipment and real_property in the asphalt business we agree with respondent the only instances cited by petitioners of differences with respect to the asphalt business are differences of form created by the trusts thus their reasoning is circular they have shown no material difference in the manner in which the business was operated or the assets were used before and after creation of the trusts see sparkman v commissioner supra edwards v commissioner supra gouveia v commissioner supra castro v commissioner tcmemo_2001_115 transfer of economic_interest petitioners’ position is that the earnings_of the asphalt business operated by amc trust are not taxable because they were transferred to oliver co allegedly a charitable_remainder_trust this rationale is used by petitioners to explain why neither amc trust nor oliver co nor any of the other trusts ever reported any taxable_income or paid any federal income taxes in fact however the only funds ever transferred to oliver co were the amounts necessary to pay back to the haneys trustee fees in their posttrial opening brief petitioners recognize that there is some doubt as to the correctness of taking those deductions for income of the asphalt business not taxed because it was shown as distributed to oliver co since the funds they represent remained available to amc trust for its operations of asphalt maintenance company and were not actually transferred beyond amc’s reach the facts found concerning oliver co establish that it was not a bona_fide charitable_remainder_trust see sec_642 sec_664 sec_1_664-1 income_tax regs it was simply one of a series of trust entities established to make taxable profits of the asphalt business disappear petitioners have failed to prove that any economic_interest passed to anyone other than the haneys see markosian v commissioner supra pincite sparkman v commissioner supra edwards v commissioner supra gouveia v commissioner supra castro v commissioner supra trust restrictions our findings_of_fact are notably devoid of any meaningful restrictions contained in the trust documents because there were no meaningful restrictions petitioners concede in their pretrial memorandum the only affirmative restriction placed on petitioners’ actions by the amc trust document is that they are required to exercise their best judgment and discretion for the conservation and improvement of the trust organization at trial the haneys agreed that they could not take the funds of amc trust to las vegas nevada and gamble them away and asserted that they could not liquidate the assets of amc trust and distribute the money to the trustees in their posttrial opening brief petitioners argue the trustees in essence are required to exercise prudent business judgment to the benefit of the trust organization petitioners again proceed to a circular argument that these limitations despite not being excessive or burdensome are substantial they do constrain the discretion of the trustees and that fact is reflected in the behavior of the trustees in this case the haneys’ subjective beliefs as to any prudent limitations and their behavior do not establish any restrictions the objective fact is that none of the haney family members were restricted by any provision in the trust agreements and they controlled all decisions concerning the trust property neither in the documents nor in their conduct is there any evidence that they were bound by any meaningful restrictions imposed by the trusts or by the law of trusts see markosian v commissioner t c pincite sparkman v commissioner tcmemo_2005_136 edwards v commissioner tcmemo_2005_52 gouveia v commissioner tcmemo_2004_256 castro v commissioner supra conclusion after considering the factors set forth in our prior cases and discussed in the briefs of the parties we conclude that amc trust oliver co blanco springs and jopah were shams lacking economic_substance and are to be disregarded for federal_income_tax purposes the net_income of the asphalt business is properly taxable to the haneys we need not consider respondent’s alternative arguments that would lead to the same result to reflect the foregoing and to eliminate whipsaw determinations made against the trusts decisions will be entered under rule
